 


111 HR 237 IH: Military Retiree Health Care Relief Act of 2009
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 237 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Mrs. Emerson introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a refundable credit to military retirees for premiums paid for coverage under Medicare Part B. 
 
 
1.Short titleThis Act may be cited as the Military Retiree Health Care Relief Act of 2009. 
2.Premiums paid by military retirees for Medicare Part B 
(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by inserting after section 36 the following new section: 
 
36A.Premiums paid by military retirees for Medicare Part B 
(a)Allowance of creditIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the aggregate premiums paid under section 1840 of the Social Security Act by the taxpayer during the taxable year for enrollment of the eligible individual under part B of title XVIII of such Act. 
(b)Eligible individualFor purposes of subsection (a), the term eligible individual means— 
(1)an individual who is entitled to retired or retainer pay based upon service in the uniformed services (as defined in section 101 of title 10, United States Code), 
(2)the spouse (as determined under section 7703) of an individual described in paragraph (1), and 
(3)the widow or widower, as the case may be, of an individual described in paragraph (1).. 
(b)Technical amendments 
(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36A, after 36,. 
(2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36 the following new item: 
 
 
Sec. 36A. Premiums paid by military retirees for Medicare Part B. . 
(c)Effective date 
(1)In generalThe amendments made by this section shall apply to expenses incurred after December 31, 1998. 
(2)Waiver of limitationsIf the credit or refund of any overpayment of tax resulting from the application of section 36A of the Internal Revenue Code of 1986 (as added by this section) to a period before the date of enactment of this Act is prevented as of such date by the operation of any law or rule of law (including res judicata), such credit or refund may nevertheless be allowed or made if the claim therefor is filed before the close of the 1-year period beginning on the date of the enactment of this Act. 
 
